                Case 18-40443-KKS     Doc 57   Filed 12/07/18   Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA

In Re:                                     )
                                           )          Case No. 18-40443
ROGER UNGER                                )
  Debtor(s).                               )


        ORDER TRUSTEE’S APPLICATION FOR AUTHORITY AND
    APPROVAL TO EMPLOY GAYLENE STANLEY, A MEMBER OF LORD
     & STANLEY REALTY INC, AND APPROVE LISTING AGREEMENT
              FOR SALE OF REAL PROPERTY (Doc.#45)

           THIS MATTER having come before the Court on the matter of the

   Trustee's Application for Authority and Approval to Employ Gaylene Stanley a

   Member of Lord & Stanley Realty Inc., and Approve Listing Agreement for Sale

   of Real Property (Doc. 45) and the Court after being otherwise advised, it is:

           ORDERED:

           1.   The Application is APPROVED.

           2.   The Trustee is authorized to retain the services of Gaylene Stanley

   under the terms and conditions set forth in the Application (Doc.45) filed in this

   case.

           DONE AND ORDERED on _____
                                7th day of _______,
                                            Dec.    2018.

                                                ______________________________
                                                KAREN K. SPECIE
                                                United States Bankruptcy Judge

   This Order Prepared by: Sherry F. Chancellor,
            Case 18-40443-KKS     Doc 57   Filed 12/07/18   Page 2 of 2




CC: All Parties in Interest

Sherry F. Chancellor is hereby directed to serve a copy of this order on interested
parties and file a certificate of service within 3 days of entry of the order
